Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the preliminary amendment file on 4/15/2020. The claims 3-4, 6-8, 12, 14-15, 17, 20-21, 23-29 and 31 have been amended. The amendment has been entered. Claims 1-31 are pending in the application. 

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites “state vector                         
                            
                                
                                    θ
                                    e
                                    x
                                    ,
                                    i
                                    n
                                    )
                                    ,
                                    i
                                    ●
                                    a
                                    t
                                    ,
                                    1
                                
                            
                            T
                            )
                        
                    ” but it is incomplete.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 9: “distributed event-discrete system”;
Claims 18-25: “modeling engine” and “… module”;
Claims 26-31: “service engine” and “… module”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 1, 9, 18-31 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims 1-31 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Therefore, the claims have an indefinite scope. Since dependent claims are dependent on the independent claims and included all the limitations of the independent claims, the dependent claims recite the indefinite scope in the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 1 is reciting “Computer implemented meta model for modelling at least one subsystem of a distributed event-discrete system, comprising:…” without corresponding hardware which is not found in any of the four statutory categories. The comprising elements appear to be only software elements. According to the current guidance, a system that qualifies as a patent eligible system under 35 USC 101 cannot consist only of software per se. If the system consists only of software per se, the system is not a patent eligible under 35 USC 101. Because the instant claims could comprise software per se, the claims are being held as non-statutory under 35 USC 101.

Claims 1-14 and 18-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

As to claim 9,
Step 1: Claim 9 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 9 recites 
a step of selecting a meta object type (MO●) for modeling of the distributed event- discrete system, (mental process)
wherein the meta object type (MO●) references at least one state model (∑i● i c {1, ...,s}) for modeling of the at least one subsystem of the distributed event-discrete system; (model description)
a step of selecting at least one state model             
                
                    
                        
                            ∑
                            
                                i
                                ●
                                i
                                ∈
                                
                                    
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         
                                        s
                                    
                                
                            
                        
                    
                
                 
            
        referenced by the meta object type (MO●) for actual use during modeling of the at least one subsystem; (mental process) 8112349.1Application No.: Not Yet Assigned8 Docket No.: A1271.70000US00 First Preliminary Amendment 
a step of describing at least one state (zi●k) in the selected at least one state model             
                
                    
                        
                            ∑
                            
                                i
                                ●
                                i
                                ∈
                                
                                    
                                        1
                                        ,
                                         
                                        …
                                        ,
                                         
                                        s
                                    
                                
                            
                        
                    
                
                 
            
         with a meta model being a set of partial states (zi●k,p) using different levels of data abstraction according to a set of meta features (MFi●k,1 = {fc1, ..., fcc}i●k,1) characterizing a state in a meta description domain; a set of target features (TFi●k,2 = {ft1, ..., ftt}i●k,2) having discrete or continuous range of values characterizing a target for a considered state; and a set of actual features (AFi●k,3 = {fa1, ..., faa}i●k,3) having discrete or continuous range of values characterizing an actual constellation of a considered state. (model description)
The claimed concept is a method of selecting meta object type and state model that representing the subsystem based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 9 is an abstract idea.
Step 2A Prong Two
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 9 is not patent eligible. Same conclusion for dependent claims of claim 9. See below.
Claim 10. (Original) Method according to 9, comprising executing at least one step of modeling selected from a group comprising 
a step of modeling a representation object (MO●R) representing a set (D● = {d1 ●, ..., do●) of descriptive features of the modeled at least one subsystem; (mental process)
a step of modeling different perspective views on the modeled at least one subsystem by selecting at least one perspective view from a set of perspective views (P● = {p1●, ..., pv●}) available from the meta object type (MO●); (mental process)
a step of modeling a state transition in the at least one state model (∑i●) from a source state (zi●a) to a target state (zi●t) by a functional model (            
                Φ
                i
                ●
                a
                t
                :
                Z
                i
                ●
                 
                x
                 
                X
                i
                ●
                →
                Z
                i
                ●
                )
                 
            
        representing a data flow model according to meta features, target feature, and/or actual features, wherein the data flow model describes a control flow operating on meta data and a data flow operating on data reflecting target or actual features;  8112349.1Application No.: Not Yet Assigned9 Docket No.: A1271.70000US00 First Preliminary Amendment (mental process)
a step of modeling a first input to the functional model             
                (
                Φ
                
                    
                        e
                        x
                        ,
                        i
                        n
                    
                
                i
                ●
                a
                t
                )
            
         as at least one state vector             
                
                    
                        θ
                        e
                        x
                        ,
                        i
                        n
                        )
                        ,
                        i
                        ●
                        a
                        t
                        ,
                        1
                    
                
                T
                )
                 
            
        summarizing at least one tuple of an identification of a subsystem and a corresponding state in which the identified subsystem prevails; 
a step of modeling a second input to the functional model             
                (
                Φ
                
                    
                        e
                        x
                        ,
                        i
                        n
                    
                
                i
                ●
                a
                t
                )
            
        as a vector summarizing at least one condition ([Symbol font/0x44](ex,in),i            
                ●
            
        a) that must be met prior to a state transition from the source state (zi            
                ●
            
        a) to a target state (zi            
                ●
            
        t), wherein at least one condition is represented as data reflecting at least one target feature and/or at least one actual feature; (math concept)
a step of modeling at least potential relation between at least two twin objects representing digital instantiations of meta object types  (MO●) as a set of contexts (C = {con_ID1, ..., con_IDk}). (math concept)

Claim 11. (Original) Method according to claim 10, comprising the step of modeling the functional model             
                Φ
                e
                x
                ,
                i
                n
                i
                ●
                a
                t
            
        , as a meta model data flow, wherein (math concept)
zi●a [Symbol font/0xCE] Zi● x is the source state selected from a set of all states Zi● of the at least one state model (∑i● i = 1, ...,s) referenced by the meta object type (MO●); 
zi●t [Symbol font/0xCE] Zi● x is the target state selected from a set of all states Zi● of the at least one state model (∑i● i = 1, ...,s) referenced the meta object type (MO●); 
II(ex,in)i●a is the set of external or internal state vectors triggering the state transition from the source state zi●a to the target state zi●a; 
[Symbol font/0x44](ex,in)i●a is the vector of conditions triggering the state transition from the source state zi●a to the target state zi●t; 
con_IDa is context identification of the context prevailing for the subsystem being modeled by the meta object type (MO●) prior to the state transition from the source state zi●a to the target state zi●t; 
con_IDt is context identification of the context prevailing for the subsystem being modeled by the meta object type (MO●) after the state transition from the source state zi●a to the target state zi●t;  8112349.1Application No.: Not Yet Assigned7 Docket No.: A1271.70000US00 First Preliminary Amendment 
MFi●a,1 x TFi●a,2 x AFi●a,3 is a representation of values for the meta feature, target feature, and actual feature at the source state zi●a prior to state transition to the target state zi●t; 
MFi●t,1 x TFi●t,2 x AFi●t,3 is a representation of values for the meta feature, target feature, and actual feature at the target state zi●t after state transition to the target state ziet; and the meta model data flow is defined according to: 
Φ(ex,in)i●at: 
zi●a [Symbol font/0xCE] Zi● x IIex,i●a x [Symbol font/0x44]ex,i●a x con_IDa x MFi●a,1 x TFi●a,2 x AFi●a,3             
                →
            
         
zi●t [Symbol font/0xCE] Zi● x con_IDt x MFi●t,1 x TFi●t,2 x AFi●t,3  

Claim 12. (Currently Amended) Method of deriving a use level model of a distributed event- discrete system comprising at least two subsystems having a meta modeling generated with a method according to claim 9, the method comprising: 
a step of partitioning the distributed event-discrete system into at least two subsystem clusters each comprising at least one subsystem of the distributed event-discrete system, wherein all subsystems assigned to a specific subsystem cluster (MOCi [Symbol font/0xCE] MOC) are modeled with a same meta object type (MO●); (mental process)
step of defining a routing topology for the exchange of streaming messages between subsystem clusters (MOCi [Symbol font/0xCE] MOC). (mental process)

Claim 13. (Original) Method according to claim 12, comprising a step of modeling at least one subsystem use cluster (MOUCi = {MOUC1, ..., MOUCu}i) for at least one subsystem assigned to a subsystem cluster of the distributed event-discrete system. (mental process)

Claim 14. (Currently Amended) Method according to claim 12, wherein the step of defining a routing topology is achieved by defining for every subsystem cluster (MOCi) at least one external subsystem cluster from which streaming messages are received and at least one external subsystem cluster to which streaming messages are sent. (mental process)

Same conclusion for independent claims 1 and 18 and 2-8, 19-28 dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Claim 15-17 and 29-31 are not rejected under 101 since these claims illustrate practical application.
Thus, claims 1-14 and 18-28 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 9-10, 18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lara et al (NPL: Domain-specific discrete event modeling and simulation using graph transformation, 2014), hereinafter Lara, in view of Graf et al (NPL: Dynamic mapping of runtime information models for debugging embedded software, 2006), hereinafter Graf.

Claim 9. (Original) Method of generating a meta model representation for at least one subsystem of a distributed event-discrete system, comprising: 
Lara discloses a step of selecting a meta object type (MO●) for modeling of the distributed event- discrete system,
Lara: (page 210)

    PNG
    media_image1.png
    781
    499
    media_image1.png
    Greyscale

Lara discloses wherein the meta object type (MO●) references at least one state model (∑i● i c {1, ...,s}) for modeling of the at least one subsystem of the distributed event-discrete system; 
Lara: (page 226)

    PNG
    media_image2.png
    232
    494
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    101
    495
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    274
    483
    media_image4.png
    Greyscale

Factory model correspond to the distributed event-discrete system. Machine, transformer, generator and conveyor correspond to subsystem.
Lara discloses a step of selecting at least one state model                         
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            ●
                                            i
                                            ∈
                                            
                                                
                                                    1
                                                    ,
                                                     
                                                    …
                                                    ,
                                                     
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    referenced by the meta object type (MO*) for actual use during modeling of the at least one subsystem;  8112349.1Application No.: Not Yet Assigned8 Docket No.: A1271.70000US00 First Preliminary Amendment 
Lara: (page 226-227) Fig. 35-37 illustrate example of one state model                         
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            ●
                                            i
                                            ∈
                                            
                                                
                                                    1
                                                    ,
                                                     
                                                    …
                                                    ,
                                                     
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                    referenced by the meta object type (MO*) for actual use during modeling of the at least one subsystem;  8112349.1Application No.: Not Yet Assigned8 Docket No.: A1271.70000US00 First Preliminary Amendment 

    PNG
    media_image5.png
    625
    490
    media_image5.png
    Greyscale


Lara does not appear to explicitly disclose a step of describing at least one state (zi●k) in the selected at least one state model                         
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            ●
                                            i
                                            ∈
                                            
                                                
                                                    1
                                                    ,
                                                     
                                                    …
                                                    ,
                                                     
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                     with a meta model being a set of partial states (zi●k,p) using different levels of data abstraction according to a set of meta features (MFi●k,1 = {fc1, ..., fcc}i●k,1) characterizing a state in a meta description domain; a set of target features (TFi●k,2 = {ft1, ..., ftt}i●k,2) having discrete or continuous range of values characterizing a target for a considered state; and a set of actual features (AFi●k,3 = {fa1, ..., faa}i●k,3) having discrete or continuous range of values characterizing an actual constellation of a considered state.  
However, Graf discloses a step of describing at least one state (zi●k) in the selected at least one state model                         
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            ●
                                            i
                                            ∈
                                            
                                                
                                                    1
                                                    ,
                                                     
                                                    …
                                                    ,
                                                     
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                     with a meta model being a set of partial states (zi●k,p) using different levels of data abstraction according to a set of meta features (MFi●k,1 = {fc1, ..., fcc}i●k,1) characterizing a state in a meta description domain; a set of target features (TFi●k,2 = {ft1, ..., ftt}i●k,2) having discrete or continuous range of values characterizing a target for a considered state; and a set of actual features (AFi●k,3 = {fa1, ..., faa}i●k,3) having discrete or continuous range of values characterizing an actual constellation of a considered state on (page 3-4) 

    PNG
    media_image6.png
    403
    795
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    188
    592
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    560
    597
    media_image8.png
    Greyscale


Lara and Graf are analogous art because they are from the [insert the phrase “same field of endeavor” meta-model application
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lara and Graf before him or her, to modify the simulation of Lara to include the dynamic mapping of runtime information models of Graf because this combination provide efficient way to debug and monitor a system.
The suggestion/motivation for doing so would have been Graf: (page 6-7 Conclusion) “In this paper we described an architecture that allows the definition of various debugging-perspectives and -views independent of the actual execution-platform, thus maximizing reusability inside the architecture. The architecture can be utilized to explore new approaches for assisting the developer in finding faults in the system he is developing. At the current state of implementation run-time information of object configurations in UML models as well as various run-time attributes of Stateflow diagrams can be acquired from various debuggers and stored in the run-time model. Basic visualization is possible.”
Therefore, it would have been obvious to combine Lara and Graf to obtain the invention as specified in the instant claim(s).

Regarding Claim 1 and 18, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. (Original) Computer implemented meta model according to claim 1, Lara disclose wherein the at least one meta object entity references a representation entity specifying at least one representation object (MO●R) representing a set (D● = {d1●, ..., do●}) of descriptive features of a meta object type (MO●).  
Lara: (page 227) 

    PNG
    media_image9.png
    252
    483
    media_image9.png
    Greyscale


Claim 10. (Original) Method according to 9, comprising executing at least one step of modeling selected from a group comprising 
Lara discloses a step of modeling a representation object (MO●R) representing a set (D● = {d1 ●, ..., do●) of descriptive features of the modeled at least one subsystem; 
Lara: (page 227) 

    PNG
    media_image9.png
    252
    483
    media_image9.png
    Greyscale

Graf discloses a step of modeling a state transition in the at least one state model (∑i●) from a source state (zi●a) to a target state (zi●t) by a functional model (                        
                            Φ
                            i
                            z
                            (
                            e
                            x
                            ,
                            i
                            n
                            )
                            a
                            t
                            :
                            Z
                            i
                            ●
                             
                            x
                             
                            X
                            i
                            ●
                            →
                            Z
                            i
                            ●
                            )
                             
                        
                    representing a data flow model according to meta features, target feature, and/or actual features, wherein the data flow model describes a control flow operating on meta data and a data flow operating on data reflecting target or actual features;  8112349.1Application No.: Not Yet Assigned9 Docket No.: A1271.70000US00 First Preliminary Amendment 
Graf (page 3-4) 

    PNG
    media_image6.png
    403
    795
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    188
    592
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    560
    597
    media_image8.png
    Greyscale


Regarding Claim 4-5 and 21-22 the same ground of rejection is made as discussed above for substantially similar rationale.

Allowable Subject Matter
Claims 3, 6-8, 11-17, 20 and 23-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 101 and 112(b) rejection(s).
The following is a statement of reasons for the indication of allowable subject matter:  
1) Lara (NPL: Domain-specific discrete event modeling and simulation using graph transformation, 2014) teaches a method of adding explicit time to graph transformation rules. In particular, this method include the event scheduling discrete simulation world view and provide rules with the ability to schedule the occurrence of other rules in the future. Hence, the method combines standard, efficient techniques for discrete event simulation (based on the handling of a future event set) and the intuitive, visual nature of graph transformation.
2) Graf (NPL: Dynamic mapping of runtime information models for debugging embedded software, 2006) teaches Object Management Group meta-model layers which include run-time data, description for valid model and state flow diagrams.
3) Reichmann (NPL: Model level coupling of heterogeneous embedded systems, 2004) teaches multilayer metamodels that cover different domains and a platform for partitioning the whole system into subsystems.
4) Schroeder (NPL: Digital twin data modeling with automationML and a communication methodology for data exchange, 2016) teaches a method of using metamodel for digital twin data modeling.
These references taken either alone or in combination with the prior art of record fail to disclose the key feature for limitations of claims 3, 6-8, 11-17, 20 and 23-31.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUEN-MEEI GAN/           Primary Examiner, Art Unit 2148